Case 3:18-cv-01452-JPG-RJD Document 24 Filed 05/16/19 Page 1 of 1 Page ID #110




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

  ROBERT MASON,

  Plaintiff,
                                                            Case No. 3:18-cv-01452-JPG-RJD
  v.
                                                            Honorable Judge J. Phil Gilbert

  OCWEN LOAN SERVICING, LLC,



  Defendant.

               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, ROBERT

 MASON, and the Defendant, OCWEN LOAN SERVICING, LLC, through their respective counsel

 that the above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil

 Procedure 41. Each party shall bear its own costs and attorney fees.

 Dated: May 16, 2019                           Respectfully Submitted,

 ROBERT MASON                                  OCWEN LOAN SERVICING, LLC


 /s/ Majdi Y. Hijazin                          /s/ Jennifer W. Weller (with consent)
 Majdi Y. Hijazin, Of Counsel                  Jennifer W. Weller
 Counsel for Plaintiff                         Counsel for Ocwen Loan Servicing, LLC
 Sulaiman Law Group, Ltd.                      Hinshaw & Culbertson, LLP
 2500 S. Highland Ave., Ste. 200               151 North Franklin Street, Suite 2500
 Lombard, Illinois 60148                       Chicago, IL 60606
 Phone: (630) 575-8181                         Phone: (312) 704-3000
 mhijazin@hijazinlaw.com                       jweller@hinshawlaw.com
